Mr. PRESIDING JUSTICE GEORGE J. MORAN delivered the opinion of the court: This is an appeal from a judgment of the Circuit Court of Randolph County dismissing relator’s petition for habeas corpus. An information was filed in the trial court charging relator, Thomas Lundblade, with arson. He pled guilty to that charge and was sentenced to serve 2 to 20 years in the penitentiary. Subsequently, he filed a petition for writ of habeas corpus in the Circuit Court of Randolph County, contending the information was invalid for failure to include an essential element of the offense of arson. The information reads in pertinent part: “* * # Thomas Robert Lundblade committed the offense of arson, in that he by means of fire, knowingly damaged certain real property at 2510 Holmes, to-wit: a certain apartment building, the property of Marvin Cúratelo, in violation Paragraph 20 — 1, Chapter 38, Illinois Revised Statutes.” Appellant now contends that the information was jurisdictionally void for failure to allege that he had committed arson without the consent of the owner. The sole issue presented by this appeal is controlled by this court’s recent decision in People v. White, 22 Ill.App.3d 206, 317 N.E.2d 273. Therefore the judgment is affirmed. Judgment affirmed. EBERSPACHER and CARTER, JJ., concur.